I am unable to agree with the conclusion reached in opinion prepared for the Court by Mr. Justice BROWN. The conclusion is based upon the record showing that the court gave the following charge:
"Much has been said to you about compulsion or coercion and I charge you that a person may be excused from perjury, particularly so where she has given false testimony, material testimony as alleged in this case, under compulsion *Page 686 
and coercion, but to constitute coercion or compulsion, it must be more than fear apparent — a mere fear alone needlessly or credulously entertained can never excuse or justify perjury, but to constitute coercion or compulsion to an extent which may be an excuse it must be shown, or its existence must at least be indicated sufficiently to create in your minds the reasonable doubt whether or not they exist, to such an extent as you believe that that testimony was given under force or circumstances which impelled her against *Page 687 
her will and that she was then subjected to danger, that is real danger, that the danger was present that is it was existent at the time, that it was imminent and that it was impending and not to be avoided."
The infirmity, if any, of the charge appears to be in the use of the language: "to such an extent as you believe that that testimony was given under force or circumstances which impelled her against her will and that she was then subjected to danger, that is real danger, that the danger was *Page 688 
present, that is it was existent at the time, that it was imminent and that it was impending and not to be avoided.", because this language in the charge was calculated to limit the jury to the determination of whether or not there was an actual real present danger as contra-distinguished from an apparent present existing danger.
Conceding that the language used in the charge was erroneous, *Page 689 
I think it was harmless error because the testimony in regard to the coercion was not sufficient to show that the accused was under any apparent danger of death or great bodily harm at the time the false testimony was given. If she was under any coercion at all it was the fear of some future punishment or prosecution and, according to her own testimony, she was not under such fear or coercion as would constitute a defense for committing the crime of perjury.
With the remainder of the opinion I agree, but my conclusion is that the judgment should be affirmed and not reversed.
CHAPMAN, J., concurs.